BURGESS, J. J.
— This is a proceediiig instituted by plaintiff under section 650, Revised Statutes 1899, against defendants, Lucy A. Jones and W. R. Jones, her husband, and Jesse N. Phillips, to determine the interest and quiet, the title of the parties to certain lands described in the petition and lying' in Laclede county, where the suit was instituted.
After the issues were made up, on motion of defendants, the venue of the cause was changed to Lawrence county,' where upon trial had, there was judgment for plaintiff, adjudging that it had an absolute fee sim*633pie title to the premises in controversy. Defendants appeal.
Plaintiff has filed in this conrt a motion to dismiss this appeal npon the gronnd of a failure by appellant to comply with rule number 12 of this conrt, which provides that in all cases where a complete transcript is brought in the first instance, the appellant shall - deliver to respondent a copy of. his abstract of the record at least thirty days before the day on which the cause is set for hearing, and file ten copies thereof with the clerk of this conrt not later than the day preceding the one on which the cause is set for hearing. Instead of complying with this rule, appellants served respondent with a copy of the brief in an entirely different case, namely, Phillips et al., Respondents, v. Lucy A. Jones et al., number 10391, containing a so-called statement, abstract, brief and argument of said appellants in that case, instead of this case, number 10390, and ten copies in said case numbered 10391 were filed in this case.
The pleadings in the two cases are dissimilar, and different judgments were rendered thereon. The rule means that an abstract of the record in each case to be heard in this court shall be prepared, signed, served on respondents, and duly filed with the clerk of the Supreme Court.
While there was a stipulation between the parties as to production of evidence in the trial court, it had no reference to the hearing and disposition of the case in this court. In Jungeman v. Joseph Schnaider Brewing Co., 38 Mo. App. l. c. 461, it is said: “It is incumbent upon the parties to incorporate in each record, separately, the evidence which they and the trial judge considered applicable to the cause, and which they deem necessary for the review of the points of law presented. We will not, and can not, hunt through a. number of records, for the purpose of gathering from them such parts of the evidence as we might deem applicable to the present case. This is neither the province nor *634the duty of appellate courts, and such a practice would lead to interminable confusión.”
The motion to dismiss the appeal is sustained.
All of this Division concur.